COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-17-00887-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Appellee, Jose Sanchez, filed a partially unopposed motion asking the court to
“abate this appeal until at least January 2, 2019” due to pending settlement negotiations
and arbitration proceedings. Appellant, Ana Maria Lara, has not filed a response. See TEX.
R. APP. P. 10.1(b) & 10.3(a).
       We grant the motion and abate the appeal. No later than January 2, 2019, the
parties shall file a motion to reinstate and dismiss the appeal, a motion to reinstate and
proceed with the appeal, or a report advising the Court of the status of the settlement
negotiations and arbitration proceedings. If the parties do not respond as directed, the case
may be reinstated on the Court’s active docket and the appeal will proceed under the
applicable Texas Rules of Appellate Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd______
                    Acting individually

Date: __November 15, 2018___